Citation Nr: 0005874	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected traumatic arthritis, right (major) shoulder 
with history of dislocation and impingement syndrome, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected traumatic arthritis, left (minor) shoulder, 
status post acromioplasty with history of dislocation and 
impingement syndrome, currently rated as 20 percent 
disabling.

3.  Entitlement to service connection for a back disorder, on 
a direct basis and secondary to the veteran's service-
connected bilateral shoulder disorders.

4.  Entitlement to service connection for a cervical spine 
disorder, on a direct basis and secondary to the veteran's 
service-connected bilateral shoulder disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in pertinent 
part, denied the appellant's claims for: (1) an increased 
disability evaluation, in excess of 20 percent, for service-
connected traumatic arthritis, right (major) shoulder with 
history of dislocation and impingement syndrome; (2) an 
increased disability evaluation, in excess of 20 percent, for 
traumatic arthritis, left (minor) shoulder, status post 
acromioplasty with history of dislocation and impingement 
syndrome; (3) service connection for a back disorder, claimed 
on a direct basis and secondary to the appellant's service-
connected bilateral shoulder disorders; and    (4) service 
connection for a cervical spine disorder, claimed on a direct 
basis and secondary to the appellant's service-connected 
bilateral shoulder disorders.  The appellant filed a timely 
notice of disagreement and substantive appeal pertaining to 
all of these issues.  

The case was previously before the Board in March 1999, when 
it was remanded for examination of the appellant and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected traumatic arthritis, 
right (major) shoulder with history of dislocation and 
impingement syndrome, is currently manifested by: forward 
flexion to 90 degrees; abduction to 90 degrees; internal 
rotation to 90 degrees; external rotation to 90 degrees; no 
swelling or effusion; no tenderness; no weakness or evidence 
of atrophy; no evidence of instability; no motor weakness or 
sensory deficits in the upper extremities; active deep tendon 
reflexes; and subjective complaints of pain on motion.  X-ray 
examination revealed a small osteophyte on the inferior 
aspect of the lateral end of the clavicle.  

3.  The veteran's service-connected traumatic arthritis, left 
shoulder, status post acromioplasty with history of 
dislocation and impingement syndrome, is currently manifested 
by: forward flexion to 110 degrees; abduction to 110 degrees; 
internal rotation to 30 degrees; external rotation to 90 
degrees; no swelling or effusion; no deformity or 
discoloration; no evidence of instability; no crepitation, 
atrophy, deformity or evidence of weakness; no motor weakness 
or sensory deficits in the upper extremities; active deep 
tendon reflexes; and subjective complaints of pain on motion.  
X-ray examination revealed a small osteophyte on the inferior 
aspect of the humoral head with slight narrowing of the 
articular cartilage at the glenohumeral joint.  

4.  The veteran is presently service-connected for: (1) 
traumatic arthritis, right shoulder with history of 
dislocation and impingement syndrome; and (2) traumatic 
arthritis, left shoulder, status post acromioplasty with 
history of dislocation and impingement syndrome.

5.  The medical evidence does not establish the plausibility 
of a nexus or a possible cause-and-effect relationship or 
aggravation between the veteran's service-connected 
disabilities and his current cervical spine disorder or his 
current back disorder.

6.  The veteran's service medical records do not show a 
chronic cervical spine or back disorder having been incurred 
or aggravated during the veteran's active duty service.  His 
discharge examination, dated in April 1973, noted that his 
back and neck were normal.

7.  The earliest post service medical records relating to 
treatment of a cervical spine or back disorder occurred in 
1996, 23 years after the veteran's discharge from active duty 
service. 

8.  There is no competent evidence linking the veteran's 
current cervical spine disorder or his current back disorder 
to his active duty military service.

9.  The veteran has not presented a plausible claim for 
service connection for either a cervical spine disorder or a 
back disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for service-connected traumatic arthritis, right 
(major) shoulder with history of dislocation and impingement 
syndrome, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 
4.45, and 4.71a, Diagnostic Codes 5010-5201 (1999).

2. The criteria for a disability rating in excess of 20 
percent for service-connected traumatic arthritis, left 
(minor) shoulder, status post acromioplasty with history of 
dislocation and impingement syndrome, have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 4.1, 4.2, 4.3, 
4.7, 4.27, 4.40, 4.45, and 4.71a, Diagnostic Codes 5010-5201 
(1999).

3.  The veteran has not presented a well-grounded claim for 
service connection for a back disorder, on a direct basis and 
secondary to the veteran's service-connected bilateral 
shoulder disorders. 38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).

4.  The veteran has not presented a well-grounded claim for 
service connection for a cervical spine disorder, on a direct 
basis and secondary to the veteran's service-connected 
bilateral shoulder disorders. 38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Army 
from April 1971 to April 1973.  The RO has retrieved his 
service medical records and they appear to be complete.  The 
veteran's entrance examination, dated in September 1970, 
noted essentially normal findings throughout.  An inservice 
treatment report, dated in March 1972, noted the veteran's 
history of left shoulder pain for the past six months.  X-ray 
examination of the left shoulder revealed a small defect of 
the posterior humoral head.  The report concluded with an 
assessment of probable subluxation of the humoral head.  A 
May 1972 treatment report noted the veteran's complaints of 
continuing left shoulder pain.  The report concluded with an 
impression of historical evidence of subluxation of left 
shoulder, none at present.  An orthopedic consultation 
report, dated in June 1972, noted that no instability of the 
left shoulder could be demonstrated.  X-ray examination of 
the left shoulder was also noted as negative.

In June 1972, the veteran sought treatment for low back pain.  
Physical examination revealed hard muscles, bilaterally, in 
the lower back.  The veteran was prescribed a heating pad for 
treatment.  In October 1972, the veteran injured his left 
shoulder during a basketball game.  X-ray examination of the 
left shoulder was negative.  The report concluded with an 
impression of muscle strain.  A subsequent treatment report, 
dated in October 1972, noted that the veteran had fallen down 
stairs and dislocated his right shoulder.  X-ray examination 
of the right shoulder was negative.  The report concluded 
with a diagnosis of probable anterior dislocation and 
spontaneous reduction, right shoulder.  

In December 1972, the veteran sought treatment for complaints 
of low back pain after heavy lifting.  The treatment report 
indicated that the veteran was unable to touch his toes.  An 
impression of lumbar strain was given and the veteran was 
prescribed pain medication.  No follow-up treatment was 
indicated.  In April 1973, the veteran's discharge 
examination was conducted.  The report of this examination 
noted that the veteran's upper extremities, neck and spine 
were normal.  A medical history taken at that time indicated 
that he did not have back trouble of any kind.  

In April 1975, the veteran filed an Application for 
Compensation or Pension, VA Form 21-526, seeking service 
connection for bilateral shoulder disorders.  No reference to 
any neck or back disorders was indicated.

In September 1975, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's complaints of frequent bilateral shoulder 
dislocation.  No complaints of back or neck pain was 
indicated.  The examination report concluded with a diagnosis 
of history of recurrent dislocation, both shoulders, with 
clinical evidence of residual capsular laxity found on 
physical examination.  

Medical treatment reports, from February 1991 to April 1999, 
were retrieved from the VA medical center in Jackson, 
Mississippi.  A review of these records revealed treatment 
for a variety of conditions.  A March 1991 treatment report 
noted the veteran's complaints of bilateral shoulder pain.  
An orthopedic consultation, dated in April 1991, noted an 
assessment of mild left shoulder impingement syndrome.

In June 1991, a VA orthopedic examination was conducted.  The 
report of this examination noted the veteran's complaints of 
bilateral shoulder pain.  Physical examination revealed no 
instability of either shoulder.  The report also noted that 
"[t]here was no evidence of atrophy of either deltoid."  X-
ray examination revealed mild arthritic changes involving 
right and left acromioclavicular joints.  No other 
significant abnormalities were indicated.  The report 
concluded with diagnoses of: (1) residuals of dislocation of 
left shoulder with probable impingement syndrome; (2) 
residuals of dislocation of right shoulder with probable mild 
impingement syndrome; and (3) arthritic changes of both 
acromioclavicular joints.

In August 1992, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he has a history of 
dislocated shoulders, bilaterally.  He noted that he 
continues to have pain in his shoulders and that this 
condition limits him physically.  

In July 1994, a VA examination for joints was conducted.  The 
report of this examination noted the veteran's narrative 
history of bilateral shoulder injuries/dislocations during 
service.  The report noted that the veteran "is working on 
assembly, using medium-sized power tools, and has been 
working some eight years with a good record but some 
consideration for rest periods and so forth."  The report 
concluded with an impression of "[s]ymptoms of traumatic 
arthritis of both shoulders with a marked apprehensive 
phenomenon and dominantly subjective features but difficulty 
in evaluating range of motion due to pain."

A treatment report, dated in January 1996, noted the 
veteran's complaints of low back pain "since 1980's."  An 
orthopedic consultation, dated in April 1996, noted the 
veteran's complaints of bilateral shoulder pain, left greater 
than the right.  The veteran received instructions regarding 
the home exercise program.  In June 1996, a magnetic 
resonance imagining examination of the veteran's cervical 
spine revealed what "appears to be relative thinning (in AP 
diameter) of the superior most aspect of the odontoid 
process.  This is of uncertain etiology and suggests the 
possibility of pannus formation around the posterior aspect 
of the odontoid."  The report also noted borderline spinal 
stenosis due to hypertrophic spurring and disc bulging at C3-
C4, mild posterior bulging of the disc at L4-L5 and spinal 
stenosis due to disc protrusion and hypertrophic spurring at 
C5-C6.  In July 1996, the veteran underwent an acromioplasty, 
left shoulder.  A treatment report, dated in July 1996, noted 
that he was instructed on shoulder strengthening exercises.

In October 1996, a VA examination for joints was conducted.  
The report of this examination noted that the veteran "works 
at an assembly station where power breakers are 
constructed."  The report noted the veteran's complaints of 
"some pain" in the deltoid area and a limitation of motion 
in the left shoulder.  It also noted intermittent aching 
pain, aggravated by movement, in the right deltoid area.  
Physical examination revealed:

Left Shoulder:  The patient has no 
evidence of swelling, atrophy or 
deformity.  He is tender over the 
anterior lateral subdeltoid bursa.  He 
has several well-healed arthroscopic 
portals.  With complaints of pain, he has 
the following range of motion in the left 
shoulder:  Flexion 160 degrees, extension 
60 degrees, abduction 160 degrees, 
internal rotation 90 degrees, external 
rotation 90 degrees.

In the right shoulder he has no swelling 
or deformity.  He is tender over the 
anterior lateral subdeltoid bursa.  He 
has slight crepitation with motion.  He 
has the following range of motion, 
actively with complaints of pain at the 
extremes of motion:  Flexion 160 degrees, 
extension 60 degrees, abduction 160 
degrees, internal rotation 90 degrees, 
external rotation 90 degrees

X-ray examination of the left shoulder revealed mild 
narrowing of the glenohumeral joint with some widening of the 
acromioclavicular joint.  X-ray examination of the cervical 
spine revealed some degenerative disc disease at multiple 
levels.  The report concluded with impression of: (1) status 
post arthroscopic acromioplasty of the distal left clavicle; 
(2) impingement syndrome, right shoulder; and (3) 
degenerative disc disease, cervical spine.

In October 1996, the veteran was treated for lower back pain 
and numbness in the lower extremities for the past "several 
years."  Physical examination of the back revealed mild pain 
to palpation at disc levels C5-T1.  A follow-up treatment 
report, dated in October 1996, noted that the veteran was 
"seen for low back pain that had begun in the 1980's but 
increased in the past several months along with increasing 
cervical spine pain."  The report noted that a magnetic 
resonance imaging examination had been performed and revealed 
findings of: a loss of height at the L5-S1 disc level; small 
to modest disc herniation centrally with mild flattening of 
the anterior aspect of the thecal sac and obliteration of the 
anteromedial epidural fat adjacent to the S1 nerve root on 
the right; and mild bilateral facet and ligamentum flavum 
hypertrophy at the L4-L5 disc level.  X-ray examination of 
the spine revealed mild curvature of the lumbar spine with 
convexity towards the patient's left, well-maintained 
vertebral bodies, narrowing at the L5-S1 disc level and no 
significant spondylosis.  The treatment report concluded that 
"[t]he shoulder problem is unrelated to the lumbar [and] 
cervical spine problem."  In November 1996, an 
electromyography/nerve conduction velocity examination was 
conducted.  The report of this procedure noted an impression 
of findings within normal limits.  

In December 1996, a VA examination for joints was conducted.  
The report of this examination noted the veteran's narrative 
history of falling out of a truck, injuring both of his 
shoulders, during his active duty service.  As a result of 
this incident, the veteran claims that he developed severe, 
radiating back pain in the cervical and lumbar regions.  The 
report also noted that "[h]is right shoulder aches 
anteriorly but does not swell as much.  His left shoulder 
still aches anteriorly with some radiation into the posterior 
shoulder girdle, and he has pain in the left paracervical 
musculature."  Physical examination revealed:

The patient has limited range of motion 
in left shoulder with some anterior 
swelling and heat.  It is still diffusely 
tender in the anterior aspect, posterior 
aspect and some radiation into the entire 
left upper quadrant.

Right shoulder is slightly tender 
anteriorly.  No atrophy.  No radiation of 
pain today.

C-spine is tender in the paraspinous 
muscles, left greater than right, with 
some tender points near the lateral 
aspect of C3, 4, 5, and 6.

The report concluded with an impression of: (1) traumatic 
arthritis probably of both shoulders, left greater than right 
with ongoing synovitis; (2) impingement syndrome status post 
arthroscopic surgery; and (3) spinal stenosis, cervical 
spine.  The report also noted that the veteran's cervical 
injury would be related to his "original injury by 
description."  There is no indication that the veteran's 
claims file or other medical records were reviewed pursuant 
to this examination.

An occupational therapy report, dated in December 1996, noted 
that physical examination of the veteran revealed:

Right shoulder flexion 0 to 110 degrees; 
left 0 to 110 degrees.  Right shoulder 
extension 0 to 65 degrees; left 0 to 62 
degrees.  Right shoulder internal 
rotation L4; left sacropelvic.  Right 
shoulder external rotation 0 to 64 
degrees; left 0 to 49 degrees.  Abduction 
0 to 110 degrees, right; left 0 to 94 
degrees.

The report noted the veteran's complaints of pain during all 
movements, especially internal rotation.  

A treatment report, dated in February 1998, noted the 
veteran's complaints of neck and lower back pain which had 
worsened in the past week.  An assessment of low back pain 
was given.  A treatment report, dated in March 1998, noted 
the veteran's complaints of left knee pain.  The report noted 
that the veteran "states injuring [left] knee playing ball 1 
yr. ago."  An X-ray examination of the spine, performed in 
March 1998, noted the following findings:

The vertebral body height appears to be 
adequate.  The vertebral disc space 
appears to be adequate.  No fractures or 
dislocations seen.  Small anterior 
osteophyte off the L4 vertebral body is 
incidentally noted.

In May 1999, a VA examination of the spine was conducted.  
The report of this examination noted the veteran's narrative 
history of falling off of a truck while in the service in 
1971.  The veteran reported that he injured his right 
shoulder playing basketball while in the service.  He also 
indicated that he has experienced intermittent muscle spasms 
and "pain in his neck for several years."  The report also 
stated that:

The patient does not "recall" an injury 
to his lower back.  Eight to ten years 
ago, he developed pain in the lower back.  
Now, it hurts for him to get up and down 
from the sitting position.  He has to be 
careful how he does things or will 
aggravate his low back pain.  The patient 
had a left arthroscopic acromioplasty in 
1996.  Now, it hurts if he lays on his 
left shoulder and he has intermittent 
aching pain in it.

Physical examination revealed, in part:

RIGHT SHOULDER:  The patient has no 
swelling, effusion, deformity, increased 
heat.  He has the following range of 
active motion, limited by complaints of 
pain:

Flexion = 90 degrees; Abduction = 90 
degrees; Internal rotation = 90 degrees; 
External rotation = 90 degrees.  He had 
no tenderness, weakness or evidence of 
atrophy.  He was tender anterolaterally 
over the greater tuberosity.

LEFT SHOULDER:  The patient had no 
swelling, effusion, deformity or 
discoloration.  He had the following 
range of active motion:

Flexion = 110 degrees; Abduction = 110 
degrees; Internal rotation = 30 degrees; 
External rotation = 90 degrees.  He was 
tender over the greater tuberosity 
anterolaterally.  He had no crepitation, 
atrophy, deformity or evidence of 
weakness.  A normal range of motion for 
the shoulder is flexion 180 degrees, 
Abduction 180 degrees, Internal Rotation 
90 degrees; External Rotation 90 degrees.

X-ray examination of the left shoulder, performed in May 
1999, revealed early changes of degenerative arthritis at the 
glenohumeral joint.  The report also noted that the 
acromioclavicular joint appears unremarkable.  X-ray 
examination of the right shoulder, performed in March 1999, 
revealed a small osteophyte on the inferior aspect of the 
lateral end of the clavicle.  X-ray examination of the 
veteran's spine revealed an erect posture without pelvic 
obliquity or scoliosis, a reduced range of motion, and 
limited straight leg rasing due to hamstring tightness.  From 
a neurological standpoint, the report noted:

Deep tendon reflexes were active and 
equal in the biceps, triceps and patella 
tendons.  I could elicit no reflex in the 
Achilles tendon in either ankle.  I could 
detect no motor weakness or sensory 
deficits in the upper or lower 
extremities.  There was no evidence of 
atrophy present.

The report concluded with the following impressions: (1) 
history of dislocation, left shoulder with mild 
osteoarthritis; (2) minimal osteoarthritis, right 
acromioclavicular joint; (3) impingement syndrome, right 
shoulder; and (4) degenerative disk disease, C5-6, without 
neurologic deficit.  The report also noted that "[b]y 
physical and xray examination, I can find no objective 
evidence of organic pathology."  The VA examiner further 
commented that:

The patient has no evidence of weakness 
in either shoulder.  He has well 
developed, normal bulk of his muscles 
indicative of no atrophy.  I could 
demonstrate no instability in either 
shoulder by abducting and internally 
rotation the shoulder 90 degrees and 
applying pressure on the posterior aspect 
of the head.  No subluxation or 
dislocation could be measured.  
Fatigability is vague and subjective 
complaint which cannot be measured.  
Incoordination is a function of the 
central nervous system and not the 
shoulders.  The patient is right handed.

It is more likely than not, that the 
degenerative disk disease in the cervical 
spine developed after the patient's 
discharge from the service and is not 
related to his shoulder disorder.  I do 
not believe that the shoulder disorder 
would aggravate the degenerative disk 
disease in his cervical spine.  The 
patient's history suggests that he 
developed low back pain during the 80s, 
which was at least five years or more 
after his discharge from the military.  I 
do not believe his low back pain is the 
result of his service connected bilateral 
shoulder disorders.  I do not believe 
that his service connected shoulder 
disorders made his back pain worse.

 II.  Analysis

Review of the veteran's claims requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Claims for Increased Disability Evaluations

The veteran's claims for increased ratings are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
His assertion that his service-connected bilateral shoulder 
disorders have increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of 
minor joints, ratable on disturbance of lumbar 
spine functions. 

38 C.F.R. § 4.45 (1999).

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, 

with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59 (1999).

i.  Traumatic Arthritis, Right (Major) 
Shoulder with History of Dislocation and 
Impingement Syndrome

The veteran's service-connected traumatic arthritis, right 
(major) shoulder with history of dislocation and impingement 
syndrome, is currently evaluated as 20 percent disabling 
under Diagnostic Codes 5010 and 5203.  He alleges that the 
symptoms resulting from this condition warrant assignment of 
an increased disability evaluation.

Pursuant to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis pursuant to Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  In 
the absence of limitation of motion, degenerative arthritis 
is evaluated at 10 percent where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and at 20 percent where there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations. Id. Diagnostic Code 5003 does not provide 
disability ratings in excess of 20 percent.

Pursuant to Diagnostic Code 5203, a 20 percent disability is 
warranted for the dislocation or nonunion with loose movement 
of the clavicle or scapula.  A higher disability rating is 
not available under this code section. 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1999).

Under Diagnostic Code 5201, limitation of motion of the major 
arm at the shoulder level is assigned a 20 percent disability 
rating.  Limitation of motion of the major arm midway between 
the side and shoulder level is assigned a 30 percent 
disability rating.  Limitation of motion of the major arm to 
25 degrees from side warrants a 40 percent disability rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. 38 C.F.R. § 
4.71, Plate I (1999).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder. Id.

In this case, Diagnostic Code 5201, contemplating a 
limitation of motion of the arm, is the appropriate code to 
rate the veteran's service-connected right shoulder disorder.  
After reviewing the evidence, however, the Board is unable to 
find any clinical findings showing such limitation of motion 
to warrant a rating in excess of 20 percent under this 
diagnostic code.  It appears from the medical record that the 
veteran is able to move his right (major) upper extremity up 
to shoulder level.  Specifically, the veteran's most recent 
VA examination for joints, performed in May 1999, noted that 
his right shoulder exhibited a range of motion of forward 
flexion to 90 degrees; abduction to 90 degrees; internal 
rotation to 90 degrees; external rotation to 90 degrees.  The 
report also indicated that there was no swelling, effusion, 
deformity or increased heat. It also indicated that there was 
no tenderness, weakness or evidence of atrophy.  The report 
of the veteran's October 1996 VA examination for joints noted 
a range of motion of forward flexion to 160 degrees and 
abduction to 160 degrees, internal rotation to 90 degrees and 
external rotation to 90 degrees.  After reviewing the 
clinical findings of record, the Board finds that no clinical 
findings to date support a limitation of motion of the right 
(major) shoulder to more than a 20 percent evaluation.  Thus, 
under Diagnostic Codes 5010-5201, the veteran would not be 
entitled to a higher rating than the 20 percent currently in 
effect.

In making its determination herein, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The evidence shows that the veteran's right 
shoulder complaints consist primarily of pain on use.  
Nevertheless, the report of his most recent VA examination, 
dated in May 1999, noted that "[t]he patient has no evidence 
of weakness in either shoulder.  He has well developed, 
normal bulk of his muscles indicative of no atrophy."  The 
VA examiner further commented that he "could demonstrate no 
instability in either shoulder by abducting and internally 
rotating the shoulder 90 degrees and applying pressure on the 
posterior aspect of the head."  While the veteran certainly 
experiences some functional loss as a result of his right 
shoulder condition, as evidenced by the medical treatment 
reports indicating that he has difficulty with his job duties 
because of this disability, the rating schedule does not 
require a separate rating for pain. Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  Thus, the Board concludes that the 
currently assigned 20 percent disability rating adequately 
compensates the veteran for his service-connected right 
shoulder disability and for any increased functional loss he 
may experience with physical activities above the shoulder 
level. See Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. Dec. 29, 1999);

The veteran's contentions on appeal have been accorded 
careful and compassionate consideration; however, the Board 
finds that the recent medical findings discussed above are 
more probative of the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, 
the Board concludes the preponderance of the evidence in this 
case is against the criteria for the next higher schedular 
evaluation for a right shoulder disorder.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010-5201 (1999).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
regard, the veteran's right shoulder disorder was originally 
rated under Diagnostic Code 5203, relating to impairment of 
the clavicle. Diagnostic Code 5203, with a maximum rating of 
20 percent, provides that impairment of the clavicle can be 
alternatively rated on impairment of function of the 
contiguous joint. 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(1999).  Thus, in absence of any current medical evidence of 
dislocation, malunion or nonunion of the clavicle, the Board 
concludes that the veteran's service-connected traumatic 
arthritis, right (major) shoulder with history of dislocation 
and impingement syndrome, is most appropriately rated under 
Diagnostic Codes 5010, relating to traumatic arthritis, and 
5201, relating to limitation of motion of the arm.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
As the evaluation of the same manifestation under different 
diagnoses is precluded in the rating schedule, a separate 
rating under Diagnostic Code 5203 is not permitted.  As noted 
above, Diagnostic Code 5203 allows for an alternative rating 
based on the impairment of function of contiguous joint.  In 
addition, there is no showing of any additional disability, 
i.e. dislocation, nonunion or malunion, separate from the 
veteran's limitation of motion of the right shoulder. See 38 
C.F.R. § 4.14 (1999); VAOPGCPREC 23-97 (O.G.C. Prec. 23-97) 
and VAOPGCPREC 9-98 (O.G.C. Prec. 9-98).

ii.  Traumatic arthritis, left (minor) 
shoulder, status post acromioplasty with 
history of dislocation and impingement 
syndrome

The veteran's service-connected traumatic arthritis, left 
(minor) shoulder, status post acromioplasty with history of 
dislocation and impingement syndrome, is currently evaluated 
as 20 percent disabling under 38 C.F.R.§ 4.71(a) Diagnostic 
Codes 5010 and 5203.  

According to Diagnostic Code 5010, traumatic arthritis is to 
be evaluated as degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint, but if the disorder is 
noncompensable under the applicable diagnostic code due to 
insufficient limitation in the range of motion, the disorder 
is evaluated at 10 percent.  Thus, since traumatic arthritis 
is evaluated under diagnostic codes which provide for ratings 
based on limitation of motion, the evaluation assigned for 
such disability must take into account the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
DeLuca, 8 Vet. App. 202, in the evaluation of these 
disabilities.

The veteran's left shoulder disability is currently evaluated 
under Diagnostic Code 5203.  A 20 percent disability 
evaluation under Diagnostic Code 5203 contemplates 
dislocation or nonunion of the clavicle or scapula, and is 
the maximum assignable under that code section. 38 C.F.R. 
Part 4, Diagnostic Code 5203 (1999).  A higher evaluation is 
available under Code 5201 where evidence demonstrates 
limitation of minor arm motion to 25 degrees from the side. 
38 C.F.R. Part 4, Diagnostic Code 5201 (1999).  Additionally, 
higher evaluations are appropriate if the humerus 
demonstrates loss of head, nonunion, or fibrous union. 38 
C.F.R. Part 4, Diagnostic Code 5202 (1999).

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran's traumatic arthritis, left 
(minor) shoulder, status post acromioplasty with history of 
dislocation and impingement syndrome, is most appropriately 
rated as 20 percent disabling.  In reaching this decision, 
however, the Board concludes that the veteran's service-
connected left shoulder disorder is most appropriately rated 
pursuant to Diagnostic Codes 5010 and 5201.  There is no 
medical evidence of record showing a dislocation, nonunion or 
malunion of the veteran's clavicle or scapula for many years.  
The report of his most recent VA examination for joints, 
performed in May 1999, noted that the VA examiner could not 
demonstrate instability, with pressure, in either of the 
veteran's shoulders.  Thus, the Board concludes that the 
veteran's left shoulder disorder is more appropriately rated 
under Diagnostic Codes 5010 and 5201.

The currently assigned 20 percent evaluation requires either 
limitation of motion of the minor arm at the shoulder level 
or midway between the side and shoulder level. A 30 percent 
disability rating for the minor extremity is warranted where 
there is a limitation of motion of the arm to 25 degrees from 
the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).

The veteran's most recent VA examination for joints, 
conducted in May 1999, noted that his left (minor) arm 
exhibited a range of motion of forward flexion to 110 
degrees; abduction to 110 degrees; internal rotation to 30 
degrees; external rotation to 90 degrees.  His previous VA 
examination for joints, performed in October 1996, noted a 
range of motion of forward flexion to 160 degrees; abduction 
to 160 degrees; internal rotation to 90 degrees; external 
rotation to 90 degrees.  Thus, the medical evidence of record 
does not demonstrate that the veteran's left shoulder 
disability merits an evaluation in excess of 20 percent.  The 
veteran is not entitled to a higher rating under Diagnostic 
Code 5201 since arm motion is not limited at 25 degrees from 
his side, and there is no impairment of the humerus which 
would allow a higher evaluation under Diagnostic Code 5202. 
38 C.F.R. Part 4, Diagnostic Codes 5201, 5202 (1999). 

In making its determination herein, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca, 8 Vet. App. 202 
(1995).  The May 1999 VA examination report also noted that 
"[t]he patient has no evidence of weakness in either 
shoulder.  He has well developed, normal bulk of his muscles 
indicative of no atrophy."  Thus, the Board finds that the 
veteran's subjective complaints of shoulder ache and pain on 
motion of the left shoulder are adequately compensated by the 
current 20 percent disability evaluation assigned. Sanchez-
Benitez, supra ; DeLuca, supra.; 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999).  

The Board concludes that the preponderance of the evidence in 
this case is against the criteria for the next higher 
schedular evaluation for service-connected traumatic 
arthritis, left (minor) shoulder, status post acromioplasty 
with history of dislocation and impingement syndrome.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5201, 5202, 5203 (1999).

B.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

With regard to a claim for secondary service connection, a 
claimant must provide competent evidence that the secondary 
condition was caused by the service-connected condition. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Generally, for a service-connection claim to be well 
grounded, a claimant must submit evidence of each of the 
following: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
asserted inservice injury or disease and the current 
disability. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Elkins v. West, 12 Vet. App. 209, 213 (1999) (en banc) 
(citing Caluza, supra, and Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), cert. denied sub 
nom. Epps v. West, 524 U.S. 940, 118 S. Ct. 2348, 141 L. Ed. 
2d 718 (1998) (mem.)).  Alternatively, either or both of the 
second and third Caluza elements can be satisfied, under 38 
C.F.R. § 3.303(b) (1999), by the submission of (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post 
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post service symptomatology. See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  The 
credibility of the evidence presented in support of a claim 
is generally presumed when determining whether it is well 
grounded. See Elkins, 12 Vet. App. at 219 (citing Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995)).  However, the 
presumption of credibility does not apply where a fact 
asserted is beyond a person's competency or where the 
evidence is inherently false. See id.

For purposes of determining whether a well-grounded claim for 
secondary service connection has been established, it must 
first be determined whether the veteran's contentions are 
competent to establish that the service-connected condition 
caused the claimed injury or disease resulting in disability, 
and second, it must be determined whether medical evidence 
has been submitted to support the contention that the 
service-connected condition caused the disability for which 
secondary service connection is being sought.  See Jones v. 
West, 12 Vet. App. 383 (1999) (quoting Reiber v. Brown, 7 
Vet. App. 513 (1995)). 

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

i.  Lower Back and Cervical Spine Disorder

As alluded to above, the Board previously remanded this case 
in March 1999 for additional development, to include 
scheduling the veteran for VA examination to assess the 
nature and etiology of the claimed disorders involving the 
veteran's cervical spine and lower back, relative to his 
active duty service and his service-connected bilateral 
shoulder disorders.  An examination of the veteran was 
scheduled and conducted by VA in May 1999. 

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran has not submitted evidence 
sufficient to render his claims of service connection for 
cervical and back disorders, on a direct basis and secondary 
to his service-connected disabilities, well grounded.  Jones, 
12 Vet. App. 383.  The VA examiner conducting the May 1999 VA 
examination concluded that "[i]t is more likely than not, 
that the degenerative disk disease in the cervical spine 
developed after the patient's discharge from the service and 
is not related to his shoulder disorder.  I do not believe 
that the shoulder disorder would aggravate the degenerative 
disk disease in his cervical spine.  The patient's history 
suggests that he developed low back pain during the 80s, 
which was at least five years or more after his discharge 
from the military.  I do not believe his low back pain is the 
result of his service connected bilateral shoulder disorders.  
I do not believe that his service connected shoulder 
disorders made his back pain worse."  A follow-up treatment 
report, dated in October 1996, noted that the veteran was 
"seen for low back pain that had begun in the 1980's but 
increased in the past several months along with increasing 
cervical spine pain."  After reviewing the findings on MRI 
and X-ray examinations, the VA physician treating the veteran 
concluded that "[t]he shoulder problem is unrelated to the 
lumbar [and] cervical spine problem."

The veteran's contentions herein are not sufficient to well 
ground his claims under the standard set forth in Jones, 
supra, because the questions to be resolved concern the 
etiology of medical conditions.  Therefore, competent medical 
evidence must show that the veteran's service-connected 
disabilities caused or aggravated one of these disorders.  In 
the alternative, competent medical evidence must show that 
the veteran's current cervical spine or back disorders were 
incurred or aggravated during his active duty service.  A 
mere allegation of a direct cause-and-effect relationship 
will not suffice to well ground this claim.
 
The veteran's December 1996 VA examination for joints 
detailed as history the veteran's narrative history of 
falling out of a truck during service, thereby dislocating 
both of his shoulders and injuring his cervical spine.  The 
VA examiner conducting the examination noted that it was his 
opinion that the veteran's cervical spine disorder was 
related to this "original injury by description."  There is 
no indication, however, that this opinion was based upon 
anything other than the veteran's own narrative history of an 
inservice injury.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence." LeShore v. Brown, 8 Vet. App. 
406 (1995); see also Robinette v. Brown, 8 Vet. App. 69 
(1995) ("Bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional.")  
Specifically, the December 1996 opinion does not reference or 
discuss the lack of any complaints regarding a cervical spine 
disorder during service or in the years thereafter.  The 
veteran's discharge examination, dated in April 1973, noted 
that his back and neck were normal.  VA orthopedic 
examinations, conducted in September 1975 and June 1991, were 
also silent as to any complaints concerning a cervical or low 
back disorder.  The earliest post service medical records 
relating to treatment of a cervical spine or back disorder 
occurred in 1996, 23 years after the veteran's discharge from 
active duty service.  Based upon the failure of this opinion 
to take into account the complete facts of record, i.e., the 
lack of a spinal injury during service, the Board concludes 
that this opinion is not evidence linking the veteran's 
current cervical spine disorder to an inservice injury.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Accordingly, under the standard set forth by the Court in 
Jones, supra, the veteran's claims are not well grounded.  
Moreover, the Board notes that under the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) (aggravation of non 
service-connected disability by service-connected disability 
as a basis for an entitlement under 38 C.F.R. § 3.310(a)), 
there is no medical evidence which supports a theory that a 
service-connected disability aggravates one or more of the 
disorders claimed.  See Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim).  Lastly, there is no competent 
evidence of record relating the veteran's current cervical 
and back disorders to his active duty service.

The Board has considered the veteran's contentions and 
hearing testimony; however, this evidence alone cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) with respect to 
the existence of a disability and a relationship between the 
disability and a service-connected disorder.  Espiritu, 
2 Vet. App. 492 (1992).  As indicated above, his lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  On the basis of 
the above findings, the Board can identify no basis in the 
record that would make these claims plausible or possible.  
38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. App. at 92, 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); and 
Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to a 
claim, including no duty to provide further medical 
examination or solicitation of medical opinion evidence.  
38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. App. at 144 (where 
the claim is not well grounded, VA is under no duty to 
provide the veteran with an examination); see also Morton v. 
West, 12 Vet. App. 477 (1999) (if a well-grounded claim has 
not been submitted, there is no duty on the part of VA to 
assist in the claim's full development).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, here unlike the situation in Robinette, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claims considered herein plausible or well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
The Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, the Board must deny the veteran's claims seeking 
entitlement to service connection for cervical spine disorder 
and a back disorder, on a direct basis and secondary to 
bilateral service-connected shoulder disabilities, as not 
well grounded.  See Edenfield v. Brown, 8 Vet. App. 384 
(1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased disability evaluation in excess 
of 20 percent for service-connected traumatic arthritis, 
right (major) shoulder with history of dislocation and 
impingement syndrome, is denied.

Entitlement to an increased disability evaluation in excess 
of 20 percent for service-connected traumatic arthritis, left 
(minor) shoulder, status post acromioplasty with history of 
dislocation and impingement syndrome, currently rated as 20 
percent disabling.

Because it is not well grounded, the veteran's claim for 
service connection for a back disorder, on a direct basis and 
secondary to the veteran's service-connected bilateral 
shoulder disorders, is denied.

Because it is not well grounded, the veteran's claim for 
service connection for a cervical spine disorder, on a direct 
basis and secondary to the veteran's service-connected 
bilateral shoulder disorders, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

